—Order unanimously affirmed. Memorandum: The record supports the determination of the suppression court that the police lacked reasonable suspicion justifying the stop of the vehicle driven by defendant. A police officer received a *903radio transmission that shots had been fired and that a dark-colored vehicle, possibly a Cadillac, was seen speeding from a specified area. Some eight minutes later, the officer observed a brown Cadillac parked on a street about one or two minutes from that area. When the officer drove by the Cadillac, the occupants looked away from the police car. After the Cadillac left the parking space and proceeded past the police car, the officer followed and stopped it. Those circumstances were insufficient to provide the officer with reasonable suspicion that defendant had committed or was about to commit a crime (see, People v May, 81 NY2d 725; see generally, People v Banks, 85 NY2d 558; People v Spencer, 84 NY2d 749; People v Cantor, 36 NY2d 106, 112-113). (Appeal from Order of Onondaga County Court, Cunningham, J.—Dismiss Indictment.) Present—Den-man P. J., Lawton, Wesley, Balio and Boehm, JJ.